DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the parent application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11-22 are objected to because of their omission.  It is unclear if this was a numbering error, or the result of an incomplete submission, however appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-28, 34, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the airway wall" in line 3 (also see lines 4 and 5).  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-28 are found to be indefinite due to their unclear scope.  More specifically, each of these claims depends from claim 13, which has not been included (as noted above).  For the sake of examination, it has been assumed that each of these claims depends from claim 1, however appropriate correction is required.  
Claim 34 recites the limitation "a wall" in lines 5-6.  The antecedent basis for this limitation is confusing because it has been previously recited.
Claim 38 recites the limitation "the airway lumen" in line 2 (also see line 6).  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 and 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of U.S. Patent No. 10,149,714.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 24, 25, 27-33, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek, U.S. 6,634,363 (hereinafter Danek) in view of Quinn, U.S. 6,632,440 (hereinafter Quinn).

Regarding claims 3 and 5-7, Danek in view of Quinn teaches (see above) a procedure that would necessarily meet these limitations during its routine performance. 

Regarding claims 24, 25, 27, 28, and 30-33, Danek in view of Quinn teaches (see above) a procedure that would necessarily meet these limitations during its routine performance (note Danek - col. 8, line 40; note Quinn - col. 3, line 13). 

Claims 10, 23, 26, 34, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek in view of Quinn as applied to claims 1-9, 24, 25, 27-33, 35, and 36  above, and further in view of Jarrard, U.S. 2009/0043301 (hereinafter Jarrard).
Regarding claims 10, 23, 26, 34, and 38, Danek in view of Quinn teaches (see above) a method of treating an airway in order to reduce mucus production.  While Danek discloses (note abstract; col. 3, line 36) outputting energy from an activatable element of an intraluminal device in the claimed manner (note col. 8, line 3; col. 12, line 55), as well as cooling nearby tissue to prevent unwanted tissue damage (note col. 12, line 63), this combination of references fails to expressly teach the step of cooling a portion of the intraluminal device to cool an inner portion of the airway wall.  Jarrard teaches a similar procedure (note abstract, paragraph 5) that comprises outputting energy from an activatable element of an intraluminal device, along with cooling a portion of the intraluminal device to cool an inner portion of an airway wall and prevent unwanted tissue damage (note fig. 3, paragraph 46).  This design is utilized because it can “treat large areas of tissue during a single treatment cycle without extensive edge effects” (note paragraph 46), thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at .   

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek in view of Quinn as applied to claims 1-9, 24, 25, 27-33, 35, and 36  above, and further in view of Grunstein, U.S. 4,802,492 (hereinafter Grunstein).
Regarding claim 37, Danek in view of Quinn teaches (see above) a procedure for reducing mucus production within an airway, that would necessarily perform some form of patient assessment (i.e., ‘test’) before (e.g., to determine if the procedure is needed) and after (e.g., to determine if the procedure is complete) tissue treatment as a part of its routine performance (note Danek: col. 13, line 16 – col. 14, line 54).  However, this combination of references fails to expressly teach assessing the patient using coughing and/or airflow resistance levels.  Grunstein teaches a method of determining respiratory function by quantifying airflow resistance (note col. 2, line 1).  It is well known in the art that a wide variety of feedback parameters (including airflow resistance) could be used interchangeably for assessing the condition of a patient’s airway.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Danek to monitor airflow resistance levels when assessing the patient’s airway.  This is because the modification would have merely comprised a simple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794